 



EXHIBIT 10.1
AMENDED AND RESTATED
MANAGEMENT EMPLOYMENT AGREEMENT
     This Amended and Restated Management Employment Agreement is entered into
between Harlin Dean (“Manager”) and Alon USA GP, LLC, a Delaware limited
liability company (“Employer” or “Company”) on August 9, 2006, who, in return
for the mutual promises set forth herein, agree as follows:
     1. Position/Term. (a) The term of the Manager’s employment hereunder shall
be deemed to have commenced as of October 1, 2002, (the “Commencement Date”).
          (b) Throughout the term of this Agreement, Employer shall employ
Manager and Manager shall render services to Employer in the capacity and with
the titles of Vice President and General Counsel, or such other title as may be
established by Employer from time to time. In addition, Manager shall serve as
Vice President-Legal, Secretary and General Counsel of Alon USA Energy, Inc. a
Delaware corporation, the indirect parent of the Company. Manager shall devote
his full time and best effort to the successful functioning of the business of
Employer and shall faithfully and industriously perform all duties pertaining to
his position, including such additional duties as may be assigned from time to
time, to the best of Manager’s ability, experience and talent. Manager shall be
subject at all times during the term hereof to the direction and control of
Employer in respect of the work to be done.
          (c) Manager’s employment hereunder shall be for an initial term
beginning on the Commencement Date and ending on April 30, 2010. Thereafter, the
term shall renew automatically each year for a term of one year, unless either
party provides the other with written notice at least 90 days prior to the
expiration of the term.
     2. Compensation. (a) Manager’s salary (“Base Compensation”) shall be
$300,000 per year, payable bi-weekly (unless the payroll practice of the Company
changes to monthly or semi-monthly) in arrears and subject to change only with
the mutual written consent of Employer and Manager. It is the intent of the
Company to develop guidelines for annual merit increases for salaries of all
salaried employees/management, including Manager.
          (b) Manager shall be entitled to participate in the Alon USA Annual
Cash Bonus Plan containing such terms and conditions as shall be determined by
the Company’s Board of Managers from time to time. For purposes of determining
the Manager’s Target Bonus Amount under such plan, the Manager shall participate
up to an amount equal to one hundred percent (100%) of base compensation.
          (c) Upon consummation of any merger, acquisition, disposition or
financing transaction led by Manager, Manager shall be entitled to an incentive
bonus under the Alon USA Energy, Inc. 2005 Incentive Compensation Plan based on
Manager’s personal performance in an amount equal to one-tenth of one percent of
the total consideration paid or received by the Company and its affiliates in
such transaction, including consideration in the

 



--------------------------------------------------------------------------------



 



form of cash, assumed indebtedness or equity; provided that such bonus or
bonuses shall not be less than $50,000 in the aggregate in any fiscal year.
     3. Fringe Benefits; Reimbursement of Expenses. Employer shall make
available, or cause to be made available to Manager, throughout the period of
his employment hereunder, such benefits, including any disability,
hospitalization, medical benefits, retiree health benefits, life insurance,
pension plan or other benefits or policy, as may be put into effect from time to
time by Employer generally for other Management members at the level of Manager.
The Company expressly reserves the right to modify such benefits at any time,
subject to the provisions of paragraph 10(b) hereof.
     Manager will be reimbursed for all reasonable out-of-pocket business,
business entertainment and travel expenses paid by the Manager, in accordance
with and subject to applicable Company expense incurrence and reimbursement
policies
     4. Vacation. The number of vacation days to which Manager shall be entitled
each year shall be based on the years of service of the Manager for Employer as
follows — 15 days up to 10 years, 20 days after 10 years, 25 days after 20 years
and 30 days after 30 years. Unless otherwise agreed, vacation may not be carried
over into a new calendar year. Vacation time shall be taken only after providing
reasonable notice to the person to whom the Manager reports.
     5. Compliance With Employer Policies. Manager shall comply with and abide
by all employment policies and directives of Employer. Employer may, in its sole
discretion, change, modify or adopt new policies and directives affecting
Manager’s employment. In the event of any conflict between the terms of this
Agreement and Employer’s employment policies and directives, the terms of this
Agreement will be controlling.
     6. Restrictive Covenant. (a) In consideration of the confidential
information of Employer provided to Manager and the other benefits provided to
Manager pursuant to this Agreement, Manager agrees that during the term of
Manager’s employment with Employer and for a period of one year following any
termination of Manager’s employment, if the Manager terminates employment during
the first two years of Manager’s employment, or nine months, if the Manager
terminates employment after the first two years of employment and before the
completion of five years of employment (the “Non-Compete Period”), Manager will
not, without the prior written consent of Employer, directly or indirectly,
either as an individual or as an employee, officer, director, shareholder,
partner, sole proprietor, independent contractor, consultant or in any other
capacity conduct any business, or assist any person in conducting any business,
that is in competition with the business of Employer or its Affiliates (as
defined below).
          (b) In addition to any other covenants or agreements to which Manager
may be subject, during the Non-Compete Period, Manager will not, directly or
indirectly, either as an individual or as an employee, officer, director,
shareholder, partner, sole proprietor, independent contractor, consultant or in
any other capacity whatsoever approach or solicit any customer or vendor of
Employer for the purpose of causing, directly or

 



--------------------------------------------------------------------------------



 



indirectly, any such customer or vendor to cease doing business with Employer or
its Affiliates.
     For the purposes of this Agreement, the “business of Employer or its
Affiliates” means the business of refining petroleum distillates and the
wholesale distribution of such products in the Territory. The term “Affiliates”
means all subsidiaries of Employer and each person or entity that controls, is
controlled by, or is under common control with Employer. The “Territory” means
the states of Texas, New Mexico, Arizona, Arkansas, Louisiana, Oklahoma,
California, Washington, Oregon and Nevada. It is understood and agreed that the
scope of each of the covenants contained in this Section 6 is reasonable as to
time, area, and persons and is necessary to protect the legitimate business
interest of Employer. It is further agreed that such covenants will be regarded
as divisible and will be operative as to time, area and persons to the extent
that they may be so operative. The terms of this Section 6 shall not apply to
the ownership by Manager of less than 5% of a class of equity securities of an
entity, which securities are publicly traded on the New York Stock Exchange, the
American Stock Exchange, or the National Market System of the National
Association of Securities Dealers Automated Quotation System. The provisions of
this Section 6 will survive any termination or expiration of this Agreement.
     7. Confidentiality. (a) Manager recognizes that during the course of
employment, Manager will be exposed to information or ideas of a confidential or
proprietary nature which pertain to Employer’s business, financial, legal,
marketing, administrative, personnel, technical or other functions or which
constitute trade secrets (including, but not limited to, specifications,
designs, plans, drawings, software, data, prototypes, the identity of sources
and markets, marketing information and strategies; business and financial plans
and strategies, methods of doing business; data processing and management
information and technical systems, programs and practices; customers and users
and their needs, sales history; and financial strength), and such information of
third parties which has been provided to Employer in confidence (“Confidential
Information”). All such information is deemed “confidential” or “proprietary”
whether or not it is so marked, provided that it is maintained as confidential
by the Company. Information will not be considered to be Confidential
Information to the extent that it is generally available to the public. Nothing
in this Section 7 will prohibit the use or disclosure by Manager of knowledge
that is in general use in the industry or general business knowledge.
          (b) Manager shall hold Confidential Information in confidence, use it
only in connection with the performance of duties on behalf of Employer, and
restrict its disclosure to those directors, employees or independent contractors
of Employer having a need to know.
          (c) Manager shall not disclose, copy or use Confidential Information
for the benefit of anyone other than Employer without Employer’s prior written
consent.
          (d) Manager shall, upon Employer’s request or Manager’s termination of
employment, return to Employer any and all written documents containing
Confidential Information in Manager’s possession, custody or control.

 



--------------------------------------------------------------------------------



 



     8. Non-Interference with Employment Relationships. During Manager’s
employment with Employer, and for a period of one (1) year thereafter, Manager
shall not, without Employer’s prior written consent, directly or indirectly:
(a) induce or attempt to induce any employee to leave the Employer’s employ; or
(b) interfere with or disrupt the Employer’s relationship with any of its
employees or independent contractors.
     9. Copyright, Inventions, Patents. Employer shall have all right, title and
interest to all features (including, but not limited to, graphic designs,
copyrights, trademarks and patents) created during the course of or resulting
from Manager’s employment with Employer. Manager hereby assigns to Employer all
copyright ownership and rights to any work developed by Manager and reduced to
practice for or on behalf of Employer or which relate to Employer’s business
during the course of the employment relationship. At Employer’s expense, Manager
shall do all other things including, but not limited to, the giving of evidence
in suits and proceedings, and the furnishing and/or assigning of all
documentation and other materials relative to Employer’s intellectual property
rights, necessary or appropriate for Employer to obtain, maintain, and assert
its rights in such work.
     10. Termination of Employment. (a) Employer may terminate Manager’s
employment hereunder at any time for Cause. For purposes hereof, Cause shall
mean: (i) conviction of a felony or a misdemeanor where imprisonment is imposed
for more than 30 days; (ii) commission of any act of theft, fraud, dishonesty,
or falsification of any employment or Employer records; (iii) improper
disclosure of Confidential Information; (iv) any intentional action by the
Manager having a material detrimental effect on the Company’s reputation or
business; (v) any material breach of this Agreement, which breach is not cured
within ten (10) business days following receipt by Manager of written notice of
such breach; (vi) unlawful appropriation of a corporate opportunity; or
(vii) intentional misconduct in connection with the performance of any of
Manager’s duties, including, without limitation, misappropriation of funds or
property of the Company, securing or attempting to secure to the detriment of
the Company any profit in connection with any transaction entered into on behalf
of the Company, any material misrepresentation to the Company, or any knowing
violation of law or regulations to which the Company is subject. Upon
termination of Manager’s employment with the Company for Cause, the Company
shall be under no further obligation to Manager, except to pay all earned but
unpaid Base Compensation and all accrued benefits and vacation to the date of
termination (and to the extent required by law).
          (b) Employer may terminate Manager’s employment hereunder without
Cause upon not less than one hundred eighty (180) days prior written notice, or
Manager may terminate his employment hereunder for Good Reason upon not less
than thirty (30) days prior written notice. In the event of any such
termination, Manager shall be entitled to receive his Base Compensation through
the termination date and any annual bonus entitlement, prorated for the number
of months of employment for the fiscal year in question, all accrued benefits
and vacation to the date of termination (and to the extent required by law),
plus, during the first two years of Manager’s employment hereunder, an
additional amount of severance payment equal to one year’s Base Compensation as
in effect immediately before any notice of termination, and, after the first two
years of Manager’s employment hereunder, an amount of severance payment equal to
nine months’ Base Compensation as in effect immediately before any notice of
termination. “Good Reason” means (i) without the Manager’s prior written
consent, the Employer reduces Manager’s

 



--------------------------------------------------------------------------------



 



Base Compensation or the percentage of Manager’s Base Compensation established
as Manager’s maximum target bonus percentage for purposes of Employer’s annual
cash bonus plan, or fails to continue in effect defined benefit pension plans
having vesting and benefit terms substantially similar to those of the defined
benefit plans maintained by the Company for the benefit of Manager prior to the
Commencement Date, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan providing the Manager with substantially similar
benefits) has been made with respect to such plan; (ii) any material breach of
this Agreement, which breach is not cured within ten (10) business days
following receipt by Employer of written notice of such breach; (iii) Employer
requires Manager to be based at an office or location that is more than
thirty-five (35) miles from the location at which Manager was based as of the
Commencement Date, other than in connection with reasonable travel requirements
of Employer’s business; (iv) the delivery by Employer of notice pursuant to
Section 1 (c) of this Agreement that it does not wish this Agreement to
automatically renew for any subsequent year; and (v) Manager may submit his
resignation at any time after September 30, 2012, which will be considered to be
for Good Reason.
     (c) Manager may terminate the employment relationship hereunder with not
less than one hundred eighty (180) days prior written notice. Upon any such
termination of Manager’s employment, other than for Good Reason, the Company
shall be under no further obligation to Manager, except to pay all earned but
unpaid Base Compensation and all accrued benefits and vacation to the date of
termination (and to the extent required by law).
     (d) The provisions of Sections 6, 7, 8 and 9 of this Agreement will
continue in effect notwithstanding any termination of Manager’s employment.
     11. Mediation and Arbitration. (a) Employer and Manager hereby state their
mutual desire for any dispute concerning a legally cognizable claim arising out
of this Agreement or in connection with the employment of Manager by Employer,
including, but not limited to, claims of breach of contract, fraud, unlawful
termination, discrimination, harassment, workers’ compensation retaliation,
defamation, tortious infliction of emotional distress, unfair competition, and
conversion (“Legal Dispute”), to be resolved amicably, if possible, and without
the need for litigation.
          (b) Based on this mutual desire, in the event a Legal Dispute arises,
the parties shall utilize the following protocol:
               (i) The parties shall first submit the Legal Dispute to mediation
under the auspices of the American Arbitration Association (“AAA”) and pursuant
to the mediation rules and procedures promulgated by the AAA.
               (ii) In the event mediation is unsuccessful in fully resolving
the Legal Dispute, binding arbitration shall be the method of final resolution
of the Legal Dispute. The parties expressly waive their rights to bring action
against one another in a court of law, except as expressly provided in
subsection (d). The parties hereto acknowledge that failure to comply with this
provision shall entitle the non-breaching party not only to damages, but also to
injunctive relief to enjoin the actions of the breaching party. Any Legal
Dispute submitted to Arbitration shall be under the auspices of the AAA and
pursuant to the “National Rules for the Resolution of Employment Disputes,” or
any similar identified rules

 



--------------------------------------------------------------------------------



 



promulgated at such time the Legal Dispute is submitted for resolution. All
mediation and arbitration hearings shall take place in Dallas, Texas.
          (c) Notice of submission of any Legal Dispute to mediation shall be
provided no later than three hundred sixty-five (365) calendar days following
the date the submitting party became aware of the conduct constituting the
alleged claims. Failure to do so shall result in the irrevocable waiver of the
claim made in the Legal Dispute.
          (d) Notwithstanding that mediation and arbitration are established as
the exclusive procedures for resolution of any Legal Dispute, (i) either party
may apply to an appropriate judicial or administrative forum for injunctive
relief and (ii) claims by Employer arising in connection with paragraphs 6, 7, 8
or 9 may be brought in any court of competent jurisdiction.
          (e) Each party acknowledges that a remedy at law for any breach or
attempted breach of paragraphs 6, 7, 8 or 9 of this Agreement will be
inadequate, agrees that Employer will be entitled to specific performance and
injunctive and other equitable relief in case of any breach or attempted breach,
and agrees not to use as a defense that any party has an adequate remedy at law.
This Agreement shall be enforceable in a court of equity, or other tribunal with
jurisdiction, by a decree of specific performance, and appropriate injunctive
relief may be applied for and granted in connection herewith. Such remedy shall
not be exclusive and shall be in addition to any other remedies now or hereafter
existing at law or in equity, by statute or otherwise. Except as provided in
subsection (c) no delay or omission in exercising any right or remedy set forth
in this Agreement shall operate as a waiver thereof or of any other right or
remedy and no single or partial exercise thereof shall preclude any other or
further exercise thereof or the exercise of any other right or remedy.
     12. Assignment. This Agreement shall not be assignable by either party
except that upon any sale or transfer of all or substantially all of its
business by Employer, Employer may assign this Agreement to its successor; any
failure to make such an assignment will be considered to constitute the
termination of Manager’s employment without cause effective upon the closing of
the referenced transaction.
     13. No Inducement, Agreement Voluntary. Manager represents that (a) he has
not been pressured, misled, or induced to enter into this Agreement based upon
any representation by Employer or its agents not contained herein, (b) he has
entered into this Agreement voluntarily, after having the opportunity to consult
with representatives of his own choosing and that (c) his agreement is freely
given.
     14. Interpretation. Any paragraph, phrase or other provision of this
Agreement that is determined by a court, arbitrator or arbitration panel of
competent jurisdiction to be unreasonable or in conflict with any applicable
statute or rule, shall be deemed, if possible, to be modified or altered so that
it is not unreasonable or in conflict or, if that is not possible, then it shall
be deemed omitted from this Agreement. The invalidity of any portion of this
Agreement shall not affect the validity of the remaining portions.
     15. Prior Agreements Superseded; Amendments. This Agreement revokes and
supersedes all prior agreements, written and oral, and represents the entire
agreement

 



--------------------------------------------------------------------------------



 



between the parties in relation to the employment of the Manager by the Company
after the Commencement Date and shall not be subject to modification or
amendment by any oral representation, or any written statement by either party,
except for a dated writing signed by the Manager and the Employer.
     16. Notices. All notices, demands and requests of any kind to be delivered
in connection with this Agreement shall be in writing and shall be deemed to
have been duly given if personally delivered or if sent by nationally-recognized
overnight courier or by registered or certified mail, return receipt requested
and postage prepaid, addressed as follows:

     
(a)
  if to the Company, to:
 
  Alon USA GP, LLC
 
  7616 LBJ Freeway STE 300
 
  Dallas, TX 75251
 
  Telecopy number: (972) 367-3723
 
   
(b)
  if to Manager, to the address of Manager set forth on the signature page
hereto;

or to such other address as the party to whom notice is to be given may have
furnished to the other in writing in accordance with the provisions of this
Section 16. Any such notice or communication shall be deemed to have been
received: (i) in the case of personal delivery, on the date of such delivery;
(ii) in the case of nationally-recognized overnight courier, on the next
business day after the date sent; and (iii) if by registered or certified mail,
on the third business day following the date postmarked.
     17. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without giving effect to
principles of conflicts of law.

              MANAGER:   EMPLOYER:
 
            Harlin Dean   ALON USA GP, LLC
 
           
/s/ Harlin Dean
  By:   /s/ David Wiessman    
 
                David Wiessman     Chairman

 